Citation Nr: 0002651	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 4, 1986 to 
March 3, 1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1995 RO decision which denied service 
connection for scoliosis and psychiatric disorder.  A Board 
hearing was requested and scheduled, but the veteran failed 
to report for such hearing.  In September 1997, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in November 
1999.


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for scoliosis or a 
psychiatric disorder.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for scoliosis or a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
4, 1986 to March 3, 1986.  A review of his service medical 
records shows that in a November 1985 applicant medical 
prescreening form, the veteran denied a history of back 
trouble, and denied prior treatment for a mental condition.  
In a November 1985 report of medical history performed upon 
enlistment, the veteran denied a history of bone, joint, or 
other deformity, recurrent back pain, and nervous trouble.  
On medical examination performed for enlistment purposes in 
November 1985, the veteran's psychiatric system was 
clinically normal.  The examiner noted that the veteran had 
moderate scoliosis, with curvature to the right, due to a leg 
length discrepancy.  The examiner noted that an orthopedic 
consult showed no current disability.  A November 1985 
orthopedic consult shows that the veteran reported a 3-year 
history of scoliosis, and said that his mother and sister 
both had scoliosis.  He denied pain, and said he could lift 
without difficulty.  On examination, there was full range of 
motion of the spine without pain, with no instability, and 
there was no discomfort to percussion of the spine.  
Straight-leg raising tests were negative to 75 degrees 
bilaterally, and Lasegue's test was negative.  Reflexes were 
good, and the left leg was 21/2 centimeters longer than the 
right.  A neurological examination was negative.  A November 
1985 X-ray study of the spine showed minimal scoliosis of the 
lumbar spine with curvature to the left less than 20 degrees.  
There was no osseous or joint abnormality.  The diagnostic 
impression was dorsolumbar scoliosis of 15 degrees due to a 
leg length inequality.

A screening note of acute medical care dated on February 18, 
1986 shows that the veteran complained of sharp back pain 
when doing any type of activity and had been unable to do 
physical training since the first week of basic training.  
The examiner noted that the complaints had lasted since 
February 6, 1986, and that the veteran had a past history of 
scoliosis.  The diagnostic assessment was symptomatic 
scoliosis.

A March 1986 report of Entrance Physical Standards Board 
(EPSBD) proceedings indicates that the veteran was in basic 
training, and had a history of scoliosis, with current 
dorsolumbar scoliosis of 15 degrees secondary to a 21/2-
centimeter left leg length discrepancy.  The examiner noted 
that the veteran complained of back pain with physical 
training and when carrying a rucksack.  On examination, there 
was a 21/2-centimeter left leg length discrepancy.  Deep tendon 
reflexes were +2 and equal, straight leg raising tests were 
negative, and there was full active range of motion of the 
trunk.  An X-ray study showed slight dorsolumbar curve to the 
left.  The diagnosis was scoliosis secondary to a 21/2-
centimeter left leg length discrepancy with back pain, 
existing prior to service, and not aggravated by service.  
Separation was recommended on the basis that the veteran did 
not meet medical fitness standards for enlistment, and the 
veteran was placed on a physical profile with assignment 
limitations.  Service medical records are negative for a 
psychiatric disorder.

Private medical records dated from late June 1986 to early 
July 1986 from Allegheny Valley Hospital (AVH) reflect 
treatment for complaints of shortness of breath and anxiety.  
On admission, the veteran reported that he woke in the middle 
of the night gasping for air.  The initial diagnostic 
assessment was asthma.  The veteran reported shortness of 
breath, anxiety, feelings of dying, and difficulty breathing 
at night, and said this was aggravated by anxiety and nerves.  
On examination, the veteran was alert, oriented, and anxious.  
There was a definite scoliosis, dorsal left, with good range 
of motion.  The veteran did not complain of back pain.  The 
examiner, Dr. Knab, recommended a pulmonary function study to 
rule in or out possible asthma, and stated that the veteran 
could be experiencing exertional and anxiety-induced asthma.  
A discharge summary shows that the veteran was admitted for 
treatment of acute anxiety, and received individual, group, 
and occupational therapy.  He was given Thorazine, 
demonstrated gradual improvement, and was discharged for 
outpatient treatment in July 1986.  The discharge diagnosis 
was acute anxiety reaction.

The next post-service medical evidence of a back condition is 
dated in 1993.  Private medical records dated from 1993 to 
1995 from AVH reflect treatment for a variety of conditions, 
including low back pain, a gastrointestinal condition, hand 
fractures, hyperthyroidism, chest pain, and atrioventricular 
block.  Such records are negative for scoliosis or a 
psychiatric disorder.  A May 1993 emergency department record 
shows that the veteran reported that he was lifting truck 
tires at work and felt severe pain in his lumbar spine; the 
diagnosis was an acute lumbosacral strain.  A May 1993 
magnetic resonance imaging study of the lumbosacral spine 
showed degenerative changes at L4-5 and L5-S1 with moderate 
desiccation, slight bulging of the L5-S1 disc with no frank 
herniation; no other abnormality was noted.  Records dated in 
August 1993 reflect that the veteran complained of back pain 
and persistent radiating leg pain; he was variously diagnosed 
with osteoarthritis of the lumbar spine and S1 radiculopathy.  
A September 1993 registration form notes that the veteran 
complained of a work-related accident and was insured by 
worker's compensation.  The diagnosis was left sciatica.  A 
September 1993 history and physical examination notes that 
the veteran complained of low back pain, and reported that 
while lifting a heavy object at work in May 1993, he incurred 
a sharp pain in his low back which radiated to his left leg.  
An epidural steroid injection was given.  Additional epidural 
steroid injections were given in October 1993 and November 
1993.  A May 1994 history and physical examination notes that 
the veteran complained of chest pain, and reported a history 
of discogenic disease of the lower lumbar vertebrae, which 
rendered him unable to work.  He stated that he was receiving 
disability benefits for this condition, and that he was 
discharged from service due to this disability.  The 
diagnosis was first degree atrioventricular block with 
possible Wenckebach phenomenon, possible pericarditis.

In April 1995, the veteran presented with complaints of low 
back pain with radiation to the left leg; the diagnosis was 
sciatica.

In October 1995, the veteran submitted claims for service 
connection for scoliosis and anxiety.  He asserted that his 
scoliosis was aggravated by military service.  He reported 
post-service medical treatment for scoliosis as follows:  by 
Dr. Webb in September 1986, by Dr. Bengel in 1986 and 1987, 
by Dr. Knab in 1987, and at Allegheny Valley Hospital from 
1993 to 1994.

By letters dated in November 1995, the RO wrote to Drs. Webb, 
Bengel, and Knab, to the Allegheny Valley Hospital, and to 
the veteran, and requested medical records of treatment of 
the veteran.

By a letter received in December 1995, Dr. Bengel indicated 
that he kept patients' medical records only for a period of 
seven years, and had no medical records relating to the 
veteran.

By a statement received in December 1995, the veteran 
asserted that he was examined prior to entry into service, 
and that an orthopedic surgeon said he should be all right.  
He asserted that during basic training, he carried heavy 
rucksacks, and felt a terrible pain in his lower spine.  He 
stated that he was not allowed to see a doctor, and was made 
to finish out the day.  He said that his back hurt the 
following morning, and he went to sick call, and was placed 
on duty limitations, which were at first ignored by his drill 
sergeants.  He said that they later relieved him from his 
duties, and sent him to a detachment center, where he was 
forced to paint and pick up garbage.  He stated that he did 
not claim his scoliosis began during military service, but 
rather that it was aggravated during military service.  He 
asserted that the fact that he was placed on duty limitations 
demonstrated that his pre-service scoliosis was aggravated by 
service.  He said he never had back pain prior to service, 
but had back pain in service and ever since.  He submitted 
duplicate copies of service medical records with annotations.  
He noted that on his enlistment medical examination, the 
examiner noted scoliosis with a moderate curve to the right, 
and contrasted that examination with the subsequent report of 
EPSBD proceedings which noted that an X-ray study showed a 
slight dorsolumbar curve to the left, and contended that 
these two documents demonstrated that his scoliosis was 
aggravated during service.

By another statement received in December 1995, the veteran 
asserted that he incurred anxiety and panic disorder during 
military service.  He said that when he was in the detachment 
center, other soldiers told him that someone with a 
psychiatric disorder took knives from the kitchen and might 
be after them.  He also stated that drill sergeants told him 
that "Ambush is killing and killing is fun," and that 
"Blood makes the grass grow green."  He stated that these 
events caused a terrible fear of death, and that when he 
returned home after separation from service, he was 
distraught, and could not sleep, go outside, or do anything.  
He said that he did not seek treatment for his condition 
during service as he was due to be discharged in a few days, 
and that after service he committed himself to the 
psychiatric ward of Allegheny Valley Hospital, and stayed 
there for the next couple of weeks.  He stated that he 
currently had anxiety and panic which were incurred during 
service, and he was receiving treatment at Armstrong County 
Counseling Center.

By a statement dated in April 1996, the veteran reiterated 
many of his assertions.  He stated that his scoliosis was not 
caused by military service, but asserted that it was 
aggravated by service.

In September 1997, the Board remanded the veteran's claims to 
the RO in order to provide him with notice of the laws and 
regulations pertaining to service connection with respect to 
congenital conditions and aggravation of a pre-service 
disability, and in order to request that he provide 
information regarding any disability benefits he was 
currently receiving.

By a letter to the veteran dated in January 1999, the RO 
requested that he provide any additional medical records, and 
that he inform the RO if he was receiving disability benefits 
from the Social Security Administration for his back 
disability or psychiatric disorder.  The veteran did not 
respond to this letter.

In April 1999, the RO issued a supplemental statement of the 
case relating to the claims on appeal, and provided notice of 
the laws and regulations regarding service connection with 
respect to congenital conditions and aggravation of a pre-
service disability.

By a statement dated in October 1999, the veteran's 
representative asserted that the veteran's pre-service 
scoliosis was aggravated by military service, and that 
service connection should be granted for a psychiatric 
disorder on a presumptive basis.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Although the veteran's representative asserts that service 
connection should be granted for a psychiatric disorder on a 
presumptive basis, the Board notes that the veteran served on 
active duty for less than 90 days, and thus the provisions of 
38 C.F.R. § 3.309 providing for presumptive service 
connection are inapplicable in this case.  38 C.F.R. 
§ 3.307(a)(1).

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The veteran claims service connection for scoliosis, which he 
asserts was aggravated by military service, and for a 
psychiatric disorder, which he asserts was incurred during 
military service.   His claims present the threshold question 
of whether he has met his initial burden of submitting 
evidence to show that his claims are well grounded, meaning 
plausible.  If he has not presented evidence that his claims 
are well grounded, there is no duty on the part of the VA to 
assist him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records establish that the veteran had 
scoliosis prior to his entrance into active service on 
February 4, 1986.  A November 1985 orthopedic consult shows 
that the veteran reported a 3-year history of scoliosis, 
denied pain, and said he could lift without difficulty.  On 
examination, there was full range of motion of the spine 
without pain, with no instability, and there was no 
discomfort to percussion of the spine.  The left leg was 21/2 
centimeters longer than the right, and a neurological 
examination was negative.  A November 1985 X-ray study of the 
spine showed minimal scoliosis of the lumbar spine with 
curvature to the left less than 20 degrees.  There was no 
osseous or joint abnormality.  The diagnostic impression was 
dorsolumbar scoliosis of 15 degrees due to a leg length 
inequality.  Scoliosis was objectively noted on the service 
entrance examination in November 1985; the examiner noted 
that the veteran had moderate scoliosis, with curvature to 
the right, due to a leg length discrepancy, with no current 
disability.  The Board concludes that the presumption of 
soundness does not apply, as scoliosis was noted at the 
service entrance examination.

Since there is no doubt the veteran's scoliosis existed prior 
to service, the Board turns to whether this condition was 
aggravated by service.  The service medical records show that 
on February 18, 1986, the veteran complained of sharp back 
pain when doing any type of activity and had reportedly been 
unable to do physical training since the first week of basic 
training.  The examiner noted that the complaints had lasted 
since February 6, 1986, and that the veteran had a past 
history of scoliosis.  The diagnostic assessment was 
symptomatic scoliosis.

A March 1986 report of EPSBD proceedings shows that the 
veteran complained of back pain with physical training and 
when carrying a rucksack.  On examination, there was a 21/2-
centimeter left leg length discrepancy.  Deep tendon reflexes 
were +2 and equal, straight leg raising tests were negative, 
and there was full active range of motion of the trunk.  An 
X-ray study showed slight dorsolumbar curve to the left.  The 
diagnosis was scoliosis secondary to a 21/2-centimeter left leg 
length discrepancy with back pain, existing prior to service, 
and not aggravated by service. 

As scoliosis preexisted service, service connection may be 
granted only if the condition was aggravated by service.  For 
a finding of aggravation, there must be an increase in 
severity of the underlying condition during service, not just 
intermittent flare-ups of symptoms.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  The service medical records show that 
he was treated for complaints of back pain which began within 
2 days of entering military service.  On medical examination 
in March 1986, all objective physical findings were the same 
as those shown on orthopedic examination in November 1985.  
The only new finding was the veteran's subjective complaint 
of back pain.  Separation was recommended on the basis that 
the veteran did not meet medical fitness standards for 
enlistment due to his scoliosis, and he was separated from 
service on March 3, 1986. 

Private medical records dated in late June 1986 from AVH 
reflect that the veteran was treated for complaints of 
shortness of breath and anxiety.  On examination, there was a 
definite scoliosis, dorsal left, with good range of motion.  
The veteran did not complain of back pain.  There are no 
subsequent medical records reflecting treatment or diagnosis 
of scoliosis.  

The medical evidence concerning scoliosis before, during, and 
after service does not demonstrate that preexisting scoliosis 
was permanently aggravated by service.  The veteran has not 
submitted any competent medical evidence that preservice 
scoliosis is linked to service, by way of aggravation, and 
without such medical evidence the service connection claim is 
not well grounded.  Caluza, supra.

The veteran and his representative have asserted that his 
preexisting scoliosis was aggravated during his period of 
active service.  As laymen, they are not competent to render 
an opinion regarding diagnosis or etiology and their 
statements do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the veteran's self-reported lay history, transcribed in some 
of the post-service medical records, that his current low 
back disorders began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).

With respect to the veteran's claim for service connection 
for a psychiatric disorder, the Board notes that the service 
medical records from his February-March 1986 active duty are 
entirely negative for a diagnosis of a chronic psychiatric 
disorder.  The first post-service medical evidence of a 
psychiatric disorder is dated in June 1986, when the veteran 
was treated for acute anxiety.  Subsequent medical records 
are negative for a psychiatric disorder.  Absent medical 
evidence of a current psychiatric disorder, and medical 
evidence linking it to service, the claim for service 
connection is not well grounded.  Caluza, supra.

The veteran has asserted that he incurred a psychiatric 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology and his statements do not serve to make his claim 
well grounded.  Espiritu, supra.
 
As the veteran has not submitted competent medical evidence, 
as discussed above, his claims for service connection for 
scoliosis and a psychiatric disorder are implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.



ORDER

Service connection for scoliosis is denied.

Service connection for a psychiatric disorder is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

